DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, identified as encompassing claims 1-15 and 22-25 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 22-25 are objected to because of the following informalities:

5.	Claim 22 recites “third pad” which should be changed to along the lines of “third contact pad” to address the informalities.
	All claims depending on the current claim which also directly recite “third pad” should be changed according.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 9, 11-12, 15, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 2014/0353827 A1), hereinafter as Liu

7.	Regarding Claim 9, Liu discloses a semiconductor package (see Figs. 1-8, “Labeled Fig. 1 & Fig. 8” above, and [0024] “Die 110 or 120 may represent a discrete unit made from a semiconductor material”;
Note, reference to a labeled element with an element name in parenthesis is hereinafter a reference to “Labeled Fig. 1 & Fig. 8” above), comprising:
a package substrate (element 150, see [0024] “package substrate 150”);
a bridge die (element 140, 530, see [0033] “bridge 140” and [0048] “bridge 530 (only showing a part of the bridge)”) embedded in the package substrate;
a first contact pad (labeled element “First Contact Pad”, upper pad shaped portion of element 135, 620, see [0053-0054]) outside of a perimeter of the bridge die, the first contact pad having a surface finish (element 710, see [0055] “barrier layer 710 may include the second electrically conductive material, such as a barrier metal, and be applied to cover the joint”) disposed thereon;
a second contact pad (labeled element “Second Contact Pad”, see [0053-0054]) inside the perimeter of the bridge die and coupled to the bridge die by a first vertical interconnect access (via) (labeled element “First Via”, via portion of element 135, 620, see [0053-0054]), wherein a first protruded interconnect structure (elements 710,720, see [0055] “barrier layer 710 may include the second electrically conductive material, such as a barrier metal, and be applied to cover the joint”, [0057] “solder layer 720 may include the third electrically conductive material”) is positioned on the first via;
a third contact pad (labeled element “Third Contact Pad”) inside the perimeter of the bridge die, adjacent to the second contact pad, and coupled to the bridge die by a second via (labeled element “Second Via”), wherein a second protruded interconnect structure (element 710,720 of the element “Third Contact Pad”) is positioned on the second via;
a first semiconductor die (element 110, see [0024]) coupled to the package substrate by the first protruded interconnect structure; and
a second semiconductor die (element 120, see [0024]) coupled to the package substrate by the second protruded interconnect structure.

8.	Regarding Claim 11, Liu discloses the semiconductor package of claim 9, wherein the first and second protruded interconnect structures directly contact the second and third contact pads, respectively (see Figs. 1, 8 and “Labeled Fig. 1 & Fig. 8” above).

9.	Regarding Claim 12, Liu and Chen disclose the semiconductor package of claim 9, further comprising:
a dielectric layer surrounding the first and second vias (see element 320, 550 [0049] “dielectric layer 550”)

10.	Regarding Claim 15, Liu discloses the semiconductor package of claim 9, wherein each of the first and second protruded interconnect structures comprises one or more of nickel, copper, and tin (see [0057] “solder layer 720 may include the third electrically conductive material, such as a fusible metal alloy … tin (Sn), silver (Ag), nickel (Ni), zinc (Zn), and combinations thereof”).

11.	Regarding Claim 22, Liu and Chen disclose a packaged system (see Figs. 1-8, “Labeled Fig. 1 & Fig. 8” above, and [0023] “package substrate 150”;
Note, reference to a labeled element with an element name in parenthesis is hereinafter a reference to “Labeled Fig. 1 & Fig. 8” above), comprising:
	a printed circuit board (PCB) (element 190. See [0030] “Circuit board 190 may be a printed circuit board (PCB)”); and
	a semiconductor package (elements above element 190) coupled to the PCB, the semiconductor package comprising:
a package substrate (element 150, see [0024] “package substrate 150”);
a bridge die (element 140, 530, see [0033] “bridge 140” and [0048] “bridge 530 (only showing a part of the bridge)”) embedded in the package substrate;
a first contact pad (labeled element “First Contact Pad”, upper pad shaped portion of element 135, 620, see [0053-0054]) outside a perimeter of the bridge die, the first contact pad having a surface finish (element 710, see [0055] “barrier layer 710 may include the second electrically conductive material, such as a barrier metal, and be applied to cover the joint”) disposed thereon;
a second contact pad (labeled element “Second Contact Pad”, see [0053-0054]) inside the perimeter of the bridge die and coupled to the bridge die by a first via (labeled element “First Via”, via portion of element 135, 620, see [0053-0054]), wherein a first protruded interconnect structure (elements 710,720, see [0055] “barrier layer 710 may include the second electrically conductive material, such as a barrier metal, and be applied to cover the joint”, [0057] “solder layer 720 may include the third electrically conductive material”) is positioned on the first via;
a third pad (labeled element “Third Contact Pad”) inside the perimeter of the bridge die, adjacent to the second contact pad, and coupled to the bridge die by a second via (labeled element “Second Via”), wherein a second protruded interconnect structure (element 710,720 of the element “Third Contact Pad”) is positioned on the second via;
a first semiconductor die (element 110, see [0024]) coupled to the package substrate by the first protruded interconnect structure; and
a second semiconductor die (element 120, see [0024]) coupled to the package substrate by the second protruded interconnect structure.

12.	Regarding Claim 24, Liu discloses the packaged system of claim 22, wherein the first and second protruded interconnect structures directly contact the second and third pads, respectively (see Figs. 1, 8 and “Labeled Fig. 1 & Fig. 8” above).
13.	Regarding Claim 25, Liu and Chen disclose the packaged system of claim 22, further comprising:
a dielectric layer or a solder resist layer surrounding the first and second vias (see element 320, 550 [0049] “dielectric layer 550”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Chen et al. (US 2014/0102772 A1), hereinafter as Chen.


    PNG
    media_image1.png
    1727
    1617
    media_image1.png
    Greyscale

15.	Regarding Claim 1, Liu discloses a package substrate (see Figs. 1-8, “Labeled Fig. 1 & Fig. 8” above, and [0032] “package substrate”;
Note, reference to a labeled element with an element name in parenthesis is hereinafter a reference to “Labeled Fig. 1 & Fig. 8” above), comprising:
	a bridge die (element 140, 530, see [0033] “bridge 140” and [0048] “bridge 530 (only showing a part of the bridge)”) embedded in the package substrate;
a first contact pad (labeled element “First Contact Pad”, upper pad shaped portion of element 135, 620, see [0053-0054]) outside a perimeter of the bridge die, the first contact pad having a surface finish (element 710, see [0055] “barrier layer 710 may include the second electrically conductive material, such as a barrier metal, and be applied to cover the joint”) disposed thereon; and
a second contact pad (labeled element “Second Contact Pad”, see [0053-0054]) inside the perimeter of the bridge die and coupled to the bridge die by a first vertical interconnect access (via) (labeled element “First Via”, via portion of element 135, 620, see [0053-0054]), the first via having sidewalls and the second contact pad having a protruded interconnect structure (element 720, see [0057] “solder layer 720 may include the third electrically conductive material”) positioned thereon.
	Liu does not appear to explicitly disclose the first via having substantially vertical sidewalls.
	Chen discloses the first via having substantially vertical sidewalls (see Fig. 1 the via portions elements 145 and 148 which connect vertically stacked pad portions have substantially vertical sidewalls).
	The shape of the sidewalls of the vias as taught by Chen is incorporated as the shape of the sidewalls of the vias of Liu.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first via having substantially vertical sidewalls as the first via having substantially vertical sidewalls of Liu because the combination discloses a via which electrically and mechanically connects vertically stacked pad portions which can support and provide electrical communication with a mounted external electronic device (see Chen [0037]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known via sidewall shape for another in a similar device to obtain predictable results (see Chen Fig. 1 and [0037]).

16.	Regarding Claim 2, Liu and Chen disclose the package substrate of claim 1, further comprising:
a third contact pad (labeled element “Third Contact Pad”) inside the perimeter of the bridge die, adjacent to the second contact pad, and coupled to the bridge die by a second via (labeled element “Second Via”) having substantially vertical sidewalls (in combination with Chen), the third contact pad having a protruded interconnect structure (element 720 of the element “Third Contact Pad”) positioned thereon.

17.	Regarding Claim 4, Liu and Chen disclose the package substrate of claim 2, further comprising:
a dielectric layer surrounding the first and second vias (see Liu element 320, 550 [0049] “dielectric layer 550”).

18.	Regarding Claim 7, Liu and Chen disclose the package substrate of claim 1, wherein the protruded interconnect structure comprises one or more of nickel, tin, and copper (see Liu [0057] “solder layer 720 may include the third electrically conductive material, such as a fusible metal alloy … tin (Sn), silver (Ag), nickel (Ni), zinc (Zn), and combinations thereof”).

19.	Claim 3 is rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Chen et al. (US 2014/0102772 A1), hereinafter as Chen, in view of Zhang et al. (US 2015/0048515 A1), hereinafter as Zhang

20.	Regarding Claim 3, Liu and Chen disclose the package substrate of claim 2.
Liu and Chen do not appear to explicitly disclose wherein a pitch between the first and second vias is less than or equal to 50 microns (μm).
Zhang discloses wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) (see Fig. 1 [0027] “interconnect structures 130 above bridge 140 (e.g., for routing electrical signals of dies 110 and 120 through bridge 140) may have a via pitch of 55 micrometer (μm) or less.”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
The pitch between vias as taught by Zhang is incorporated as the pitch between vias of Liu.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) as taught by Zhang as wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) of Liu and Chen because the combination allows for the bridge to electrically connect the mounted dies with each other through interconnect structures above the bridge (see Zhang Fig. 1 and [0027]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known via pitch for another in a similar device to obtain predictable results (see Zhang Fig. 1 and [0027]).

21.	Claim 5 is rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Chen et al. (US 2014/0102772 A1), hereinafter as Chen, in view of Weng et al. (US 2018/0174972 A1), hereinafter as Weng.

22.	Regarding Claim 5, Liu and Chen disclose the package substrate of claim 2, further comprising:
a dielectric layer surrounding the first and second vias (see Liu element 320, 550 [0049] “dielectric layer 550”)
Liu and Chen do not appear to explicitly disclose the dielectric layer is a solder resist layer.
Weng discloses the dielectric layer is a solder resist layer (see Fig. 4A-B and [0018] “An example of a dielectric layer may include a solder resist layer.”).
The specific type of dielectric material as taught by Weng is incorporated as the specific type of dielectric material of Liu and Chen.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the dielectric layer is a solder resist layer as taught by Weng as the dielectric layer is a solder resist layer of Liu and Chen because the combination allows for a plurality of buildup dielectric layers having embedded conductive pad and via elements for routing signals (see Weng Figs. 4A-B and [0018]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known dielectric material in a similar device for another to obtain predictable results (see Weng Figs. 4A-B, [0018] and see Liu [0029] “package substrate 150 is an epoxy-based laminate substrate having a core and/or build-up layers “).

23.	Claim 6 is rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Chen et al. (US 2014/0102772 A1), hereinafter as Chen, in view of Yang et al. (US 2019/0295925 A1), hereinafter as Yang

24.	Regarding Claim 6, Liu and Chen disclose the package substrate of claim 1.
Liu and Chen do not appear to explicitly disclose wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG).
Yang discloses wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG) (see Figs. 1, 2E and [0032] “the via 138 and the second conductive layer 136 may include a copper layer coated with electro-less nickel electro-less palladium immersion gold (ENEPIG), which includes a nickel layer, a palladium layer on the nickel layer, and a gold layer on the palladium layer”).
The surface finish material as taught by Yang is incorporated as a surface finish material of Liu and Chen.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG) of Yang as wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG) of Liu and Chen because the combination can allow controlled adhesion surface interface between the conductive pad element and a subsequently mounted conductive element, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known surface finish material for another in a similar electrical bonding surface to obtain predictable results (see Yang Figs. 1, 2E and [0032]).

25.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Chen et al. (US 2014/0102772 A1), hereinafter as Chen, in view of Kung et al. (US 2019/0393297 A1), hereinafter as Kung.

26.	Regarding Claim 8, Liu and Chen disclose the package substrate of claim 1.
Liu and Chen do not appear to explicitly disclose wherein the first contact pad is a die side capacitor pad.
Kung discloses wherein the first contact pad is a die side capacitor pad (see [0067] “capacitor mounted on the side of the semiconductor die is called as a “Die Side Capacitor (DSC)”. The capacitor and the semiconductor die are mounted to the substrate side by side”).
The particular type of external electrical component to be mounted and contact the first contact pad to be selected as a capacitor as taught by Kung is incorporated as the particular type of external electrical component to be mounted and contact the first contact pad selected as a capacitor of Liu and Chen.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first contact pad is a die side capacitor pad as taught by Kung as wherein the first contact pad is a die side capacitor pad of Liu and Chen because the combination allows capacitors, such as decoupling capacitors to be readily packaged on a side of a mounted side of a semiconductor die (see Kung [0067]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known mounted external electrical component side by a mounted side of a semiconductor die for another to obtain predictable results (see Kung [0067]).

27.	Claims 10 and 23 are rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Zhang et al. (US 2015/0048515 A1), hereinafter as Zhang

28.	Regarding Claim 10, Liu discloses the semiconductor package of claim 9.
Liu does not appear to explicitly disclose wherein a pitch between the first and second vias is less than or equal to 50 microns (μm).
Zhang discloses wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) (see Fig. 1 [0027] “interconnect structures 130 above bridge 140 (e.g., for routing electrical signals of dies 110 and 120 through bridge 140) may have a via pitch of 55 micrometer (μm) or less.”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
The pitch between vias as taught by Zhang is incorporated as the pitch between vias of Liu.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) as taught by Zhang as wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) of Liu because the combination allows for the bridge to electrically connect the mounted dies with each other through interconnect structures above the bridge (see Zhang Fig. 1 and [0027]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known via pitch for another in a similar device to obtain predictable results (see Zhang Fig. 1 and [0027]).

29.	Regarding Claim 23, Liu discloses the packaged system of claim 22.
Liu does not appear to explicitly disclose wherein a pitch between the first and second vias is less than or equal to 50 microns (μm).
Zhang discloses wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) (see Fig. 1 [0027] “interconnect structures 130 above bridge 140 (e.g., for routing electrical signals of dies 110 and 120 through bridge 140) may have a via pitch of 55 micrometer (μm) or less.”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
The pitch between vias as taught by Zhang is incorporated as the pitch between vias of Liu.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) as taught by Zhang as wherein a pitch between the first and second vias is less than or equal to 50 microns (μm) of Liu because the combination allows for the bridge to electrically connect the mounted dies with each other through interconnect structures above the bridge (see Zhang Fig. 1 and [0027]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known via pitch for another in a similar device to obtain predictable results (see Zhang Fig. 1 and [0027]).

30.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Weng et al. (US 2018/0174972 A1), hereinafter as Weng.

31.	Regarding Claim 13, Liu discloses the semiconductor package of claim 9, further comprising:
a dielectric layer surrounding the first and second vias (see element 320, 550 [0049] “dielectric layer 550”)
Liu does not appear to explicitly disclose the dielectric layer is a solder resist layer.
Weng discloses the dielectric layer is a solder resist layer (see Fig. 4A-B and [0018] “An example of a dielectric layer may include a solder resist layer.”).
The specific type of dielectric material as taught by Weng is incorporated as the specific type of dielectric material of Liu.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the dielectric layer is a solder resist layer as taught by Weng as the dielectric layer is a solder resist layer of Liu because the combination allows for a plurality of buildup dielectric layers having embedded conductive pad and via elements for routing signals (see Weng Figs. 4A-B and [0018]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known dielectric material in a similar device for another to obtain predictable results (see Weng Figs. 4A-B, [0018] and see Liu [0029] “package substrate 150 is an epoxy-based laminate substrate having a core and/or build-up layers “).

32.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Liu et al. (US 2014/0353827 A1), hereinafter as Liu, in view of Yang et al. (US 2019/0295925 A1), hereinafter as Yang

33.	Regarding Claim 14, Liu discloses the semiconductor package of claim 9.
Liu does not appear to explicitly disclose wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG).
Yang discloses wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG) (see Figs. 1, 2E and [0032] “the via 138 and the second conductive layer 136 may include a copper layer coated with electro-less nickel electro-less palladium immersion gold (ENEPIG), which includes a nickel layer, a palladium layer on the nickel layer, and a gold layer on the palladium layer”).
The surface finish material as taught by Yang is incorporated as a surface finish material of Liu.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG) of Yang as wherein the surface finish comprises electroless nickel electroless palladium immersion gold (ENEPIG) of Liu because the combination can allow controlled adhesion surface interface between the conductive pad element and a subsequently mounted conductive element, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known surface finish material for another in a similar electrical bonding surface to obtain predictable results (see Yang Figs. 1, 2E and [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818